MONROE, O. J.
Defendants, having been convicted of willfully shooting at two persons named in the indictment, and sentenced to imprisonment at hard labor, appeal to' this court, but have made no appearance here, either in person or by counsel.
[1] It appears from the transcript that they moved for a continuance, but reserved no bill of exception to the overruling of their motion, the correctness of which cannot, therefore, be.inquired into. Marr’s Or. Jur. of La. p. 598.
[2] Having been convicted, they moved for a new trial, upon the ground that they had thereafter discovered a witness who- would testify that one of the persons whom they had been convicted of shooting at had stated, shortly after the time of the alleged shooting, “that he did not know who shot at them, and would not testify as to who the parties were.”
It is not alleged that the person said to have been discovered did not testify in the case, but, even had it been, it would not have furnished sufficient ground to require the granting of a new trial.
“The intention to impeach the testimony of witnesses as given at the trial is not a legal ground for a new trial.” State v. Gauthreaux et al., 38 La. Ann. 611; State v. Young, 107 La. 620, 31 South. 993.
Judgment affirmed.